TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 27, 2015



                                      NO. 03-14-00333-CV


                                     In the Matter of M. L.




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the juvenile court on May 16, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

juvenile court’s order.    Therefore, the Court affirms the juvenile court’s order.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.